DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/19/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 5/19/2020 are accepted.

Claim Rejections - 35 USC § 112
‘The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Additionally, it is unclear what is meant by “discrete materials spread along the surface of plastic layers,”.  Must the particles be spread along both plastic layers?  Which surface of the plastic layers must it be spread upon?
It also is not clear what is meant by plastic layers being “integrated with discrete materials.”  Specifically, there is no objective standard set forth for determining if the plastic layers and discrete materials are integrated.  Does said limitation require a specific interlayer interaction?
	With regards to claims 2 and 3, said claims are further held to be indefinite because it is unclear what is meant by “planks of wood.”  It is unclear how said planks differ from splinters or granules of wood.
	With regards to claim 4, said claim is further held to be indefinite because it is unclear what is meant by “granulating extrusion technology.”  Said term is not defined in the specification and does not have an art-accepted definition.  For examination purposes, said limitation is not understood to further structurally limit the claimed invention.
Additionally, claim 4 is further held to be indefinite because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 4 is further held to be indefinite because it is unclear what is meant by “melting state” for the reasons noted above. Furthermore, claim 4 is indefinite because it is unclear what is meant by “string shape with size of 1-5 mm.”  What constitutes a “string shape”-a particular aspect ratio?
	Claim 5 is further held to be indefinite because there is no antecedent basis for the term “the multiple-layer composite board”

Claim 5 is further held to be indefinite because it is unclear whether “plastic layers’ which are pressed are the plastic layers of step 1 or additional plastic layers.
Furthermore, claim 5 is held to be indefinite because it is unclear what is meant by “melting state with discrete materials.”  There is also no antecedent basis for the term “them”.  Said claim is further held to be indefinite because it is unclear what is meant by the plastic layers being “integrated with the discrete materials” for the reasons noted above.  It also is not clear what is meant by “one layer” of discrete material-does said limitation limit the thickness or structure of the layer?
	With regards to claim 6, said claim is held to be indefinite because it is unclear what is meant by 
“melting state” for the reasons stated above.  
	With regards to claims 7-10, said claim is held to be indefinite because it is unclear if the “plastic layers” referred to therein are the plastic layers of step 1.  Additionally, it is unclear if the “pressed” limitation of claims 7 and 10 are the same as the “pressing” of step 3 or an additional pressing step. Claim 7 is further held to be indefinite because it is unclear what is meant by “equivalent clamps.”  The specification and the prior art fail to set forth a standard by which “equivalency” could be determined.
	With regards to claim 8, said claim is held to be indefinite because it is unclear whether “plastic layers” referred to therein are the same as the plastic layers of step 1 or additional plastic layers.  Furthermore, it is unclear what is meant by “plastic layers are provided from available plastic sheets”.  It also is unclear what constitutes “equivalent clamps” for the reasons noted above.
With regards to claim 9, said claim is held to be indefinite because it is unclear what is meant by “cooling state” for reasons analogous to the “melting state” rejection above.
With regards to claim 11, said claim is held to be indefinite because the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Pervan (US 20215/0343739).
Pervan teaches a multiple-layer composite board (Figure 1b) of discrete materials and plastic comprising at least two plastic layers (4 and 6; 0161) and at least one plastic-discrete material layer (layer 5), wherein each plastic-discrete material layer is alternately placed in the middle of the two plastic layers (see Figure 1b). The plastic-discrete material layer comprises discrete materials mixed with plastic (0121), which is created by pressing plastic layers in melting state with discrete materials spread along the surface of plastic layers (0147), and cooled so that two plastic layers adjacent to the plastic- discrete material layer are integrated with discrete materials (see Figure1; 0153).
	With regards to claims 2 and 3, Pervan teaches the wood particles preferably have a thickness smaller than their particle length (0125)-herein understood to read on the claimed granules of wood, planks of wood, and splinters.
	With regards to claim 4, the courts have held the method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of 
	With regards to claim 5, Pervan teaches a production method of the multiple-layer composite board of discrete materials and plastic comprising: providing at least two plastic layers; spreading at least one layer of discrete material along the surface of said plastic layers; pressing plastic layers into melting state with discrete materials and cool them down (see Figures 3c and 3d) so that two plastic layers adjacent to the discrete material layer are integrated with the discrete materials (see Figure 1).
With regards to claim 9, Pervan teaches a production method wherein the discrete material layer is spread prior to the plastic layers being heated (Herein such unheated plastic layers are understood to be in the “cooling state”).
With regards to claim 10, Pervan teaches the plastic layers are melted indirectly through clamps and pressed by clamps (see Figure 3d; see applicant’s reference number 8).
With regards to claim 11, Pervan teaches the plastic layers may be are melted directly by such heat sources as infrared or in an oven (0186).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 20215/0343739) as applied to claims 1-5 and 9-11 above, and further in view of Keaton (US 3,932,248).

With regards to claim 8, Pervan teaches a production method wherein the plastic layers are provided from available plastic sheets and heated by the heaters, then pressed by roller calendar or equivalent clamps (see Figure 3d).

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649